Exhibit 10.8

 

AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

This Amended and Restated Supplemental Executive Retirement Plan Agreement (the
"Agreement"), is made and entered into as of the ____ day of November 2015, by
and between The Farmers National Bank of Emlenton, located in Emlenton,
Pennsylvania (hereinafter referred to as the "Employer"), and Robert A. Vernick
(hereinafter referred to as the "Executive").

 

WITNESSETH:

 

WHEREAS, the Executive is employed by the Employer;

 

WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive's continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;

 

WHEREAS, the Executive and the Employer previously entered into a supplemental
executive retirement plan agreement dated as of August 30, 2012 (the “Prior
Agreement”);

 

WHEREAS, the Executive and the Employer now desire to amend and restate the
Prior Agreement to (a) provide for vested early termination benefits prior to
September 30, 2017, (b) provide that the restrictive covenants in Section 7.10
shall be applicable following a Change in Control, (c) reduce the time period
that the restrictive covenants in Section 7.10 shall be applicable in the event
of a Separation from Service prior to a Change in Control, and (d) make certain
other changes;

 

WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;

 

WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and

 

WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer.

 

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:

 

1

--------------------------------------------------------------------------------

 

 

1.1     "Accrued Benefit" means the dollar value of the liability that should be
accrued by the Employer, under Generally Accepted Accounting Principles, for the
Employer's obligation to the Executive under this Agreement, calculated by
applying Accounting Standards Codification 710-10 and the Discount Rate.

 

1.2     "Administrator" means the Board or its designee.

 

1.3     "Affiliate" means any business entity with whom the Employer would be
considered a single employer under Sections 414(b) and 414(c) of the Code. Such
term shall be interpreted in a manner consistent with the definition of "service
recipient'' contained in Code Section 409A.

 

1.4     "Beneficiary" means the person or persons designated in writing by the
Executive to receive benefits hereunder in the event of the Executive's death.

 

1.5     "Board" means the Board of Directors of the Employer.

 

1.6     "Cause" means any of the following acts or circumstances: gross
negligence or gross neglect of duties to the Employer; conviction of a felony or
of a gross misdemeanor involving moral turpitude in connection with the
Executive's employment with the Employer; fraud, disloyalty, dishonesty or
willful violation of any law or significant Employer policy committed in
connection with the Executive's employment and resulting in a material adverse
effect on the Employer; or the Executive becoming subject to any final removal
or prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

 

1.7     "Change in Control" means a change in the ownership of the Corporation
or the Employer, a change in the effective control of the Corporation or the
Employer, or a change in the ownership of a substantial portion of the assets of
the Corporation or the Employer, in each case as provided under Code Section
409A and the regulations thereunder.

 

1.8     "Claimant" means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.

 

1.9     "Code" means the Internal Revenue Code of 1986, as amended.

 

1.10     "Corporation" means Emclaire Financial Corp.

 

1.11     "Disability" means a condition of the Executive whereby the Executive
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose. The Executive will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.

 

2

--------------------------------------------------------------------------------

 

 

1.12     "Discount Rate" means the rate used by the Administrator for
determining the Accrued Benefit. The initial Discount Rate is four and
three-quarters percent (4.75%). The Administrator may adjust the Discount Rate
to maintain the rate within reasonable standards according to Generally Accepted
Accounting Principles and applicable bank regulatory guidance.

 

1.13     "Early Termination" means Separation from     Service before Normal
Retirement Age except when such Separation from Service occurs following a
Change in Control or due to termination for Cause.

 

1.14     "Effective Date" means January 1, 2013.

 

1.15     "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.16     "Normal Retirement Age" means the date the Executive attains age
sixty-five (65).

 

1.17     "Plan Year" means each twelve (12) month period commencing on October 1
and ending on September 30 of each year. The initial Plan Year shall commence on
the Effective Date and end on the following September 30.

 

1.18     "Schedule A" means the schedule attached hereto and made a part hereof.
Schedule A shall be updated upon a change to any of the benefits described in
Article 2 hereof.

 

1.19     "Separation from Service" means a termination of the Executive's
employment with the Employer and its Affiliates for reasons other than death or
Disability. A Separation from Service may occur as of a specified date for
purposes of the Agreement even if the Executive continues to provide some
services for the Employer or its Affiliates after that date, provided that the
facts and circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months). A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer. If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation of Service on the next day following the
expiration of such six (6) month period. In determining whether a Separation of
Service occurs, the Administrator shall take into account, among other things,
the definition of "service recipient" and "employer" set forth in Treasury
Regulation §1.409A-1(h)(3). The Administrator shall have full and final
authority to determine conclusively whether a Separation from Service occurs,
and the date of such Separation from Service.

 

3

--------------------------------------------------------------------------------

 

 

1.20     "Specified Employee" means an individual that satisfies the definition
of a "key employee" of the Employer as such term is defined in Code §416(i)
(without regard to Code §416(i)(5)), provided that the stock of the Employer is
publicly traded on an established securities market or otherwise, as defined in
Code §1.897-l(m). If the Executive is a key employee at any time during the
twelve (12) months ending on December 31, the Executive is a Specified Employee
for the twelve (12) month period commencing on the first day of the following
April.

 

ARTICLE 2

PAYMENT OF BENEFITS

 

2.1     Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Employer shall pay the Executive an annual benefit in the
amount of Thirty-Six Thousand Dollars ($36,000) in lieu of any other benefit
hereunder. The annual benefit will be paid in equal monthly installments
commencing the first day of the month following Separation from Service and
continuing for twenty (20) years, subject to the conditions and limitations
hereinafter set forth.

 

2.2     Early Termination Benefit. If Early Termination occurs, the Employer
shall pay the Executive the Early Termination annual benefit shown on Schedule A
for the Plan Year ending immediately prior to Separation from Service in lieu of
any other benefit hereunder. As the Schedule A shows, prior to the end of the
third complete Plan Year after the Effective Date (September 30, 2015), the
Executive shall not be eligible for any Early Termination benefit hereunder. The
annual benefit will be paid in equal monthly installments commencing the first
day of the month following Separation from Service and continuing for five (5)
years.

 

2.3     Disability Benefit. In the event the Executive suffers a Disability
prior to Normal Retirement Age, the Employer shall pay the Executive the
Disability annual benefit shown on Schedule A for the Plan Year ending
immediately prior to Disability in lieu of any other benefit hereunder. The
annual benefit will be paid in equal monthly installments commencing the first
day of the month following Normal Retirement Age and continuing for twenty (20)
years.

 

2.4     Change in Control Benefit. If a Change in Control occurs prior to
Separation from Service and prior to Normal Retirement Age, the Employer shall
pay the Executive the Change in Control benefit amount shown on Schedule A for
the Plan Year ending immediately prior to the Change in Control in lieu of any
other benefit hereunder. The benefit will be paid in a lump sum within ninety
(90) days following the Change in Control, with the precise date of payment
within such period determined by the Employer in its sole discretion; provided,
however, that if the 90-day period commences in one calendar year and ends in
the succeeding calendar year, then the payment shall not be paid until the
succeeding calendar year.

 

4

--------------------------------------------------------------------------------

 

 

2.5     Death During Active Service and Prior to Change in Control. In the event
the Executive dies prior to becoming entitled to any other benefit hereunder,
the Employer shall pay the death benefit shown on Schedule A for the Plan Year
ending immediately prior to the Executive's death in lieu of any other benefit
hereunder. The annual benefit will be paid in equal monthly installments
commencing the first day of the month following the Executive's death and
continuing for twenty (20) years.

 

2.6     Death Prior to Commencement of Benefits. In the event the Executive dies
after becoming entitled to a benefit hereunder but prior to commencement of
benefit payments, the Employer shall pay the Beneficiary the same amounts at the
same times as the Employer would have paid the Executive had the Executive
survived.

 

2.7     Death Subsequent to Commencement of Benefit Payments. In the event the
Executive dies while receiving payments, but prior to receiving all payments due
and owing hereunder, the Employer shall pay the Beneficiary the remaining
benefits at the same time and in the same amounts as the Employer would have
paid the Executive had the Executive survived.

 

2.8     Termination for Cause. If the Employer terminates the Executive’s
employment for Cause, then the Executive shall not be entitled to any benefits
under the terms of this Agreement.

 

2.9     Restriction on Commencement of Distributions. Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at the time of Separation from Service, the provisions of
this Section shall govern all distributions hereunder. Distributions which would
otherwise be made to the Executive due to Separation from Service shall not be
made during the first six (6) months following Separation from Service. Rather,
any distribution which would otherwise be paid to the Executive during such
period shall be accumulated and paid to the Executive in a lump sum on the first
day of the seventh month following Separation from Service, or if earlier, upon
the Executive's death. All subsequent distributions shall be paid as they would
have had this Section not applied.

 

2.10     Acceleration of Payments. Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(l)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.

 

2.11     Delays in Payment by Employer. A payment may be delayed to a date after
the designated payment date under any of the circumstances described below, and
the provision will not fail to meet the requirements of establishing a
permissible payment event. The delay in the payment will not constitute a
subsequent deferral election, so long as the Employer treats all payments to
similarly situated Participants on a reasonably consistent basis.

 

5

--------------------------------------------------------------------------------

 

 

(a)     Payments subject to Code Section 162(m). If the Employer reasonably
anticipates that the Employer's deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code Section
162(m), then to the extent deemed necessary by the Employer to ensure that the
entire amount of any distribution from this Agreement is deductible, the
Employer may delay payment of any amount that would otherwise be distributed
under this Agreement. The delayed amounts shall be distributed to the Executive
(or the Beneficiary in the event of the Executive's death) at the earliest date
the Employer reasonably anticipates that the deduction of the payment of the
amount will not be limited or eliminated by application of Code Section 162(m).

 

(b)     Payments that would violate Federal securities laws or other applicable
law. A payment may be delayed where the Employer reasonably anticipates that the
making of the payment will violate Federal securities laws or other applicable
law provided that the payment is made at the earliest date at which the Employer
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision of the Internal Revenue Code is not
treated as a violation of law.

 

(c)     Solvency. Notwithstanding the above, a payment may be delayed where the
payment would jeopardize the ability of the Employer to continue as a going
concern.

 

2.12     Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if the Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive's control, the end of the first calendar year in
which payment calculation is practicable; and (iv) if Employer does not have
sufficient funds to make the payment without jeopardizing the Employer's ability
to continue as a going concern, in the first calendar year in which the
Employer's funds are sufficient to make the payment without having such effect.

 

2.13     Facility of Payment. If a distribution is to be made to a minor, or to
a person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.

 

2.14     Excise Tax Limitation. Notwithstanding any provision of this Agreement
to the contrary, if any benefit payment hereunder would be treated as an "excess
parachute payment" under Code Section 280G, the Employer shall reduce such
benefit payment to the extent necessary to avoid treating such benefit payment
as an excess parachute payment. The Executive shall be entitled to only the
reduced benefit and shall forfeit any amount over and above the reduced amount.

 

6

--------------------------------------------------------------------------------

 

 

2.15     Changes in Form of Timing of Benefit Payments. The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments. Any such amendment:

 

(a)     must take effect not less than twelve (12) months after the amendment is
made;

 

(b)     must, for benefits distributable due solely to the arrival of a
specified date, or on account of Separation from Service or Change in Control,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;

 

(c)     must, for benefits distributable due solely to the arrival of a
specified date, be made not less than twelve (12) months before distribution is
scheduled to begin; and

 

(d)     may not accelerate the time or schedule of any distribution.

 

ARTICLE 3

BENEFICIARIES

 

3.1     Designation of Beneficiaries. The Executive may designate any person to
receive any benefits payable under the Agreement upon the Executive's death, and
the designation may be changed from time to time by the Executive by filing a
new designation. Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator, and shall be
effective only when filed in writing with the Administrator during the
Executive's lifetime. If the Executive names someone other than the Executive’ s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive' s spouse and returned to the
Administrator. The Executive's beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.

 

3.2     Absence of Beneficiary Designation. In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Executive, the
Employer shall pay the benefit payment to the Executive’ s spouse. If the spouse
is not living, then the Employer shall pay the benefit payment to the
Executive's living descendants per stirpes, and if there are no living
descendants, to the Executive's estate. In determining the existence or identity
of anyone entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Executive's personal representative, executor, or
administrator.

 

ARTICLE 4

ADMINISTRATION

 

4.1     Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.

 

7

--------------------------------------------------------------------------------

 

 

4.2     Administrator Authority. The Administrator shall enforce this Agreement
in accordance with its terms, shall be charged with the general administration
of this Agreement, and shall have all powers necessary to accomplish its
purposes.

 

4.3     Binding Effect of Decision. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final, conclusive and binding
upon all persons having any interest in this Agreement.

 

4.4     Compensation, Expenses and Indemnity. The Administrator shall serve
without compensation for services rendered hereunder. The Administrator is
authorized at the expense of the Employer to employ such legal counsel and/or
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder. Expense and fees in connection with the administration of this
Agreement shall be paid by the Employer.

 

4.5     Employer Information. The Employer shall supply full and timely
information to the Administrator on all matters relating to the Executive's
compensation, death, Disability or Separation from Service, and such other
information as the Administrator reasonably requires.

 

4.6     Termination of Participation. If the Administrator determines in good
faith that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to cease
further benefit accruals hereunder.

 

4.7     Compliance with Code Section 409A. The Employer and the Executive intend
that the Agreement comply with the provisions of Code Section 409A to prevent
the inclusion in gross income of any amounts deferred hereunder in a taxable
year prior to the year in which amounts are actually paid to the Executive or
Beneficiary. This Agreement shall be construed, administered and governed in a
manner that affects such intent, and the Administrator shall not take any action
that would be inconsistent therewith.

 

ARTICLE 5

CLAIMS AND REVIEW PROCEDURES

 

5.1     Claims Procedure. A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.

 

(a)     Initiation - Written Claim. The Claimant initiates a claim by submitting
to the Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the Claimant, the claim must be made
within sixty (60) days after such notice was received by the Claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

8

--------------------------------------------------------------------------------

 

 

(b)     Timing of Administrator Response. The Administrator shall respond to
such Claimant within ninety (90) days after receiving the claim. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days by notifying the Claimant in writing, prior to the
end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.

 

(c)     Notice of Decision. If the Administrator denies part or all of the
claim, the Administrator shall notify the Claimant in writing of such denial.
The Administrator shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; (iv) an explanation of this Agreement's review
procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

5.2     Review Procedure. If the Administrator denies part or all of the claim,
the Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

 

(a)     Initiation - Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Administrator's notice of denial,
must file with the Administrator a written request for review.

 

(b)     Additional Submissions - Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant's claim for benefits.

 

(c)     Considerations on Review. In considering the review, the Administrator
shall take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

(d)     Timing of Administrator Response. The Administrator shall respond in
writing to such Claimant within sixty (60) days after receiving the request for
review. If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the Claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.

 

9

--------------------------------------------------------------------------------

 

 

(e)     Notice of Decision. The Administrator shall notify the Claimant in
writing of its decision on review. The Administrator shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth: (a) the specific reasons for the denial; (b) a
reference to the specific provisions of this Agreement on which the denial is
based; (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant's claim for benefits; and (d) a statement of the Claimant's right
to bring a civil action under ERISA Section 502(a).

ARTICLE 6

AMENDMENT AND TERMINATION

 

6.1     Agreement Amendment Generally. Except as provided in Section 6.2, this
Agreement may be amended only by a written agreement signed by both the Employer
and the Executive.

 

6.2     Amendment to Ensure Proper Characterization of Agreement.
Notwithstanding anything in this Agreement to the contrary, the Agreement may be
amended by the Employer at any time, if found necessary in the opinion of the
Employer, (i) to ensure that the Agreement is characterized as a plan of
deferred compensation maintained for a select group of management or highly
compensated employees as described under ERISA, (ii) to conform the Agreement to
the requirements of any applicable law or (iii) to comply with the written
instructions of the Employer's auditors or banking regulators.

 

6.3     Agreement Termination Generally. Except as provided in Section 6.4, this
Agreement may be terminated only by a written agreement signed by the Company
and the Executive. Such termination shall not cause a distribution of benefits
under this Agreement. Rather, upon such termination, benefit distributions will
be made at the earliest distribution event permitted under Article 2.

 

6.4     Effect of Complete Termination. Notwithstanding anything to the contrary
in Section 6.3, and subject to the requirements of Code Section 409A and
Treasury Regulation §1.409A-3(j)(4)(ix), at certain times the Employer may
completely terminate and liquidate the Agreement. In the event of such a
complete termination, the Employer shall pay the Accrued Benefit to the
Executive. Such complete termination of the Agreement shall occur only under the
following circumstances and conditions.

 

(a)     Corporate Dissolution or Bankruptcy. The Employer may terminate and
liquidate this Agreement within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under the
Agreement are included in the Executive's gross income in the latest of: (i) the
calendar year which the termination occurs; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.

 

10

--------------------------------------------------------------------------------

 

 

(b)     Change in Control. The Employer may terminate and liquidate this
Agreement by taking irrevocable action to terminate and liquidate within the
thirty (30) days preceding or the twelve (12) months following a Change in
Control. This Agreement will then be treated as terminated only if all
substantially similar arrangements sponsored by the Employer which are treated
as deferred under a single plan under Treasury Regulation §1.409A-1(c) (2) are
terminated and liquidated with respect to each participant who experienced the
Change in Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements.

 

(c)     Discretionary Termination. The Employer may terminate and liquidate this
Agreement provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Employer; (ii) all arrangements
sponsored by the Employer and Affiliates that would be aggregated with any
terminated arrangements under Treasury Regulation §1.409A-1(c) are terminated;
(iii) no payments, other than payments that would be payable under the terms of
this Agreement if the termination had not occurred, are made within twelve (12)
months of the date the Employer takes the irrevocable action to terminate this
Agreement; (iv) all payments are made within twenty-four (24) months following
the date the Employer takes the irrevocable action to terminate and liquidate
this Agreement; and (v) neither the Employer nor any of its Affiliates adopt a
new arrangement that would be aggregated with any terminated arrangement under
Treasury Regulation §1.409A-1(c) if the Executive participated in both
arrangements, at any time within three (3) years following the date the Employer
takes the irrevocable action to terminate this Agreement.

 

ARTICLE 7

MISCELLANEOUS

 

7.1     No Effect on Other Rights. This Agreement constitutes the entire
agreement between the Employer and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein. Nothing contained herein will confer
upon the Executive the right to be retained in the service of the Employer nor
limit the right of the Employer to discharge or otherwise deal with the
Executive without regard to the existence hereof.

 

7.2     State Law. To the extent not governed by ERISA, the provisions of this
Agreement shall be construed and interpreted according to the internal law of
the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles.

 

7.3     Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

 

11

--------------------------------------------------------------------------------

 

 

7.4     Nonassignability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

7.5     Unsecured General Creditor Status. Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement. The Employer's obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.

 

7.6     Life Insurance. If the Employer chooses to obtain insurance on the life
of the Executive in connection with its obligations under this Agreement, the
Executive hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.

 

7.7     Unclaimed Benefits. The Executive shall keep the Employer informed of
the Executive's current address and the current address of the Beneficiary. If
the location of the Executive is not made known to the Employer within three
years after the date upon which any payment of any benefits may first be made,
the Employer shall delay payment of the Executive's benefit payment(s) until the
location of the Executive is made known to the Employer; however, the Employer
shall only be obligated to hold such benefit payment(s) for the Executive until
the expiration of three (3) years. Upon expiration of the three (3) year period,
the Employer may discharge its obligation by payment to the Beneficiary. If the
location of the Beneficiary is not made known to the Employer by the end of an
additional two (2) month period following expiration of the three (3) year
period, the Employer may discharge its obligation by payment to the Executive's
estate. If there is no estate in existence at such time or if such fact cannot
be determined by the Employer, the Executive and Beneficiary shall thereupon
forfeit all rights to any benefits provided under this Agreement.

 

7.8     Suicide or Misstatement. No benefit shall be distributed hereunder if
the Executive commits suicide within two (2) years after the Effective Date, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Employer denies coverage (i) for material
misstatements of fact made by the Executive on an application for life
insurance, or (ii) for any other reason.

 

7.9     Removal. Notwithstanding anything in this Agreement to the contrary, the
Employer shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued pursuant to Section
8(e) of the Federal Deposit Insurance Act. Furthermore, any payments made to the
Executive pursuant to this Agreement shall, if required, comply with 12 U.S.C.
1828, FDIC Regulation 12 CFR Part 359 and any other regulations or guidance
promulgated thereunder.

 

12

--------------------------------------------------------------------------------

 

 

7.10     Competition after Separation from Service. The Executive shall forfeit
all rights to any further benefits hereunder if the Executive, without the prior
written consent of the Employer, violates any of the following restrictive
covenants.

 

(a)     Non-compete provision. During (x) the period that the Executive is
employed by the Employer, (y) the period of three years following the
Executive’s Separation from Service if such event occurs prior to a Change in
Control, and (z) the period of six months following a Change in Control if no
Separation from Service has occurred prior to such Change in Control, the
Executive shall not, directly or indirectly, either as an individual or as a
proprietor, stockholder, partner, officer, director, employee, agent, consultant
or independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of three percent (3%) or less in the
stock of a publicly-traded company):

 

(i)     become employed by, participate in, or become connected in any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution if the Executive’s responsibilities
will include providing banking or other financial services within twenty-five
(25) miles of any office maintained by the Employer as of the date of the
termination of the Executive's employment; provided that the foregoing shall not
prevent the Executive from owning for passive investment purposes less than five
percent (5%) of the publicly traded voting securities of any company engaged in
the banking, financial services, insurance, brokerage or other business similar
to or competitive with the Employers (so long as the Executive has no power to
manage, operate, advise, consult with or control the competing enterprise and no
power, alone or in conjunction with other affiliated parties, to select a
director, manager, general partner, or similar governing official of the
competing enterprise other than in connection with the normal and customary
voting powers afforded the Executive in connection with any permissible equity
ownership);

 

(ii)     participate in any way in hiring or otherwise engaging, or assisting
any other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Employer as
of the date of termination of the Executive's employment (excluding those
employees whose employment is terminated by the Employer);

 

(iii)     assist, advise, or serve in any capacity with, representative or
otherwise, any third party in any action against the Employer or transaction
involving the Employer;

 

13

--------------------------------------------------------------------------------

 

 

(iv)     sell, offer to sell, provide banking or other financial services,
assist any other person in selling or providing banking or other financial
services, or solicit or otherwise compete for (whether by mail, telephone,
personal meeting or any other means, excluding general solicitations of the
public that are not based in whole or in part on any list of customers of the
Employer or any of its Affiliates or successors), either directly or indirectly,
any orders, contract, or accounts for services of a kind or nature like or
substantially similar to the financial services performed or financial products
sold by the Employer (the preceding hereinafter referred to as "Services"), to
or from any person or entity from whom the Executive or the Employer, to the
knowledge of the Executive provided banking or other financial services, sold,
offered to sell or solicited orders, contracts or accounts for Services during
the three (3) year period immediately prior to the termination of the
Executive's employment;

 

(v)     divulge, disclose, or communicate to others in any manner whatsoever,
any confidential information of the Employer, to the knowledge of the Executive,
including, but not limited to, the names and addresses of customers or
prospective customers, of the Employer, as they may have existed from time to
time, of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Employer,
earnings or other information concerning the Employer. The restrictions
contained in this subsection (v) apply to all information regarding the
Employer, regardless of the source that provided or compiled such information.
Notwithstanding anything to the contrary, all information referred to herein
shall not be disclosed unless and until it becomes known to the general public
from sources other than the Executive.

 

(b)     Value of Non-compete for Purposes of Code Section 280G. For purposes of
Code Section 280G, the Employer shall ascribe a value to the restrictive
covenants imposed upon the Executive pursuant to Section 7.10(a), with such
value to not exceed one-half of the Executive’s annual compensation as of the
date of the Change in Control.

 

(c)     Judicial Remedies. In the event of a breach or threatened breach by the
Executive of any of the provisions of Section 7.10(a), the Executive recognizes
the substantial and immediate harm that a breach or threatened breach will
impose upon the Employer, and further recognizes that in such event monetary
damages may be inadequate to fully protect the Employer. Accordingly, in the
event of a breach or threatened breach by the Executive of any of the provisions
of Section 7.10(a), the Executive consents to the Employer's entitlement to such
ex parte, preliminary, interlocutory, temporary or permanent injunctive, or any
other equitable relief, protecting and fully enforcing the Employer's rights
hereunder and preventing the Executive from further violating any of the
Executive's obligations set out herein. The Executive expressly waives any
requirement, based on any statute, rule of procedure, or other source, that the
Employer post a bond as a condition of obtaining any of the above-described
remedies. Nothing herein shall be construed as prohibiting the Employer from
pursuing any other remedies available to the Employer at law or in equity for
such breach or threatened breach, including the recovery of damages from the
Executive and the recoupment of all or part of the lump sum Change in Control
benefit paid pursuant to Section 2.4 of this Agreement. The Executive expressly
acknowledges and agrees that: (i) the restrictions set forth in Section 7.10(a)
are reasonable in terms of scope, duration, geographic area and otherwise; (ii)
the protections afforded the Employer in Section 7.10(a) are necessary to
protect its legitimate business interest; (iii) the restrictions set forth in
Section 7.10(a) will not be materially adverse to the Executive's employment
with the Employer; and (iv) the Executive's agreement to observe such
restrictions forms a material part of the consideration for this Agreement.

 

14

--------------------------------------------------------------------------------

 

 

(d)     Overbreadth of Restrictive Covenant. It is the intention of the parties
that if any restrictive covenant in this Agreement is determined by a court of
competent jurisdiction to be overly broad, then the court should enforce such
restrictive covenant to the maximum extent permitted under the law as to area,
breadth and duration.

 

7.11 Notice. Any notice, consent or demand required or permitted to be given to
the Employer or Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
Employer's principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate. Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.

 

7.12     Headings and Interpretation. Headings and sub-headings in this
Agreement are inserted for reference and convenience only and shall not be
deemed part of this Agreement. Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.

 

7.13     Alternative Action. In the event it becomes impossible for the Employer
or the Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Employer or Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.

 

7.14     Coordination with Other Benefits. The benefits provided for the
Executive or the Beneficiary under this Agreement are in addition to any other
benefits available to the Executive under any other plan or program for
employees of the Employer. This Agreement shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided herein.

 

7.15     inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successors and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.

 

7.16     Tax Withholding. The Employer may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which the Employer is required by any law or regulation to withhold in
connection with any benefits under the Agreement. The Executive shall be
responsible for the payment of all individual tax liabilities relating to any
benefits paid hereunder.

 

15

--------------------------------------------------------------------------------

 

 

7.17     Aggregation of Agreement. If the Employer offers other non-account
balance deferred compensation plans, this Agreement and those plans shall be
treated as a single plan to the extent required under Code Section 409A.

 

IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement as of the date first written above.

 

Executive:

Employer:

     

/s/ Robert A. Vernick

By:

/s/ William C. Marsh

Robert A. Vernick

Its:

Chairman, President and CEO

 

By execution hereof, Emclaire Financial Corp. consents to and agrees to be bound
by the terms and conditions of this Agreement.

 

Attest:

Corporation:

     

/s/ Linda L. Bartley

By:

/s/ William C. Marsh

 

Its:

Chairman, President and CEO

 

16

--------------------------------------------------------------------------------

 

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

Beneficiary Designation

 

I, Robert A. Vernick, designate the following as Beneficiary under this
Agreement:

 

Primary

Sharon L. Vernick

 

100  

%

     

%

 

Contingent

Robert C. Vernick

 

50  

%

Timothy M. Vernick

 

50  

%

 

I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death. I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.

 

Signature:  /s/ Robert A. Vernick            Date: 11/18/15

 

 

SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)

 

I consent to the beneficiary designation above. I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.

 

Spouse Name:                                                                 

 

Signature:                                                                     
      Date:                                                              

 

 

Received by the Administrator this 18th day of Nov, 2015

 

By: /s/ Jennifer A. Roxbury    

Title:      COO                            

 

 

 

 

L:\2085\Benefits\SERP15-Vernick-gfh-K4.docx

 

 

--------------------------------------------------------------------------------

 

 

Supplemental Executive Retirement Plan

Schedule A

Robert Vernick

   

Birth Date: XX/XX/1966

Early Termination

Disability

Change in Control

Death

 

Plan Anniversary Date: 09/30/2016

 

Normal Retirement: XX/XX/2031, Age 65

 

Normal Retirement Payment: Monthly for 20 Years

Amount Payable


Monthly for 5 Years at Separation from

 

Service

Amount Payable Monthly for 20 Years

 

at Normal Retirement Age

Amount Payable in a Lump Sum Upon

 

Change in Control

Amount Payable

 

Monthly for 20

 

Years Upon Death

Values as of

Age

Annual Benefit1

Annual Benefit2

Lump Sum Benefit3

Annual Benefit2

Oct 2015

49

10,296

7,514

220,026

3,547

Sep 2016

50

14,385

10,012

230,707

4,956

Sep 2017

51

18,673

12,395

241,908

6,433

Sep 2018

52

23,169

14,667

253,652

7,982

Sep 2019

53

27,883

16,834

265,966

9,607

Sep 2020

54

32,827

18,901

278,787

11,310

Sep 2021

55

38,010

20,872

292,417

13,095

Sep 2022

56

43,445

22,752

306,613

14,968

Sep 2023

57

49,143

24,545

321,499

16,931

Sep 2024

58

55,119

26,255

337,107

18,990

Sep 2025

59

61,384

27,885

353,473

21,148

Sep 2026

60

67,954

29,440

370,633

23,412

Sep 2027

61

74,842

30,924

388,627

25,785

Sep 2028

62

82,065

32,338

407,494

28,274

Sep 2029

63

89,639

33,687

427,276

30,883

Sep 2030

64

97,580

34,974

448,020

33,619

Jul 2031

65

104,492

36,000

466,073

36,000

           

The first line represents the initial plan values as of the plan implementation
date of October 01, 2015.

 

1 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 60 monthly payments.

 

2 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 240 monthly payments.

 

3 Note that accounting rules may require an additional accrual at the time this
benefit is triggered.

 

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

   

Robert Vernick    /s/ Robert A. Vernick                   

 

By   /s/ Jennifer A. Roxbury                

           

Date         11/18/15                             

 

Title     COO                                          

                   

Date          11/18/15                               

 